DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 12/30/21. Claims 1 and 6 have been canceled. Claims 2, 3, and 7-9 have been amended. Claims 2-5 and 7-9 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki USPA_20170023979_A1 in view of Higano USPA_20170294621_A1 and Hirota USPA_20170053953_A1.
1.	Regarding Claims 2, 4, and 7, Yamazaki discloses a display (Abstract) comprising a transmission-type display region (corresponds to claimed transmissive display section) and a non-transmission-type display region (corresponds to claimed non-transmissive display section) over a substrate wherein said transmission-type display region (corresponds to claimed transmissive display section) overlaps with a transparent portion (Abstract). As can be gleaned from figure 2C, there is a portion where the substrate is bent (corresponds to claimed bending portion) and an area that connects the aforementioned regions (corresponding to claimed connecting section) such that they do not overlap one another. Also, Yamazaki discloses a method for forming the aforedescribed product (paragraph 0083).
2.	Yamazaki does not disclose using polyimide as its substrate. Also, Yamazaki does not disclose the claimed convex-concave locking section that anchors the claimed resin films.
3.	  Higano discloses a display device (Title) that discloses using a flexible substrate that can be bent (see Figures) and is made of polyimide (Claim 14). Higano further discloses that its flexible display device results in high reliability by preventing cracking while bent (paragraph 0008).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the substrate material, of Yamazaki, by using the Higano. One of ordinary skill in the art would have been motivated in doing so in order to obtain higher reliability by preventing cracking.
5.	As mentioned above, Yamazaki discloses that its transmission-type display region (corresponds to claimed transmissive display section) contains a transparent section, it would therefore necessitate that the polyimide portion of the substrate (corresponds to claimed first polyimide substrate) that corresponds to the transmission-type display region (corresponds to claimed transmissive display section) has a higher transparency than the polyimide part (corresponds to claimed second polyimide substrate) of said non-transmission-type display region (corresponds to claimed non-transmissive display section).
6.	Hirota discloses a display device (Title) comprising a plurality of layers including insulating layers, orientation films, and substrates that can be made of polyimide (paragraphs 0038, 0044, 0045, 0046, Claims 3 and 8). Furthermore, Hirota discloses using a concaveconvex feature that enables the layers, and by extension, the substrates to adhere to one another (Figures; paragraphs 0077, 0080).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stacking of the PI layers, of Yamazaki in view of Higano, by using the concaveconvex stacking arrangement, of Hirota. One of ordinary skill in the art would have been motivated in doing so in order to obtain better adhesion between its layers and by extension its substrates.
8.	Regarding Claim 3, although Yamazaki in view of Higano and Hirota does not suggest the claimed thickness variation, it does however disclose that the thickness can be varied based on the end-user purpose (Higano: paragraph 0028). Thus, it would be 
9.	Regarding Claim 5, Yamazaki in view of Higano and Hirota suggests using an inorganic insulating film (Higano: paragraph 0044). The limitation regarding it being removed is not germane to the final display device product being claimed in the independent claim 1 from which claim 5 depends. “Where the products produced by the reference process are neither transitory nor ephemeral but are by nature tangible and permanent pending the subsequent treatment to which they are subjected, Held that such products, though intermediate, in the reference, are anticipatory of the product defined by the claims on appeal.”  Ex parte Brinton, 82 USPQ 112. 
10.	Regarding Claim 9, Yamazaki in view of Higano and Hirota suggests using laser fabrication methods (Higano: paragraphs 0055, 0056).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki USPA_20170023979_A1 in view of Higano USPA_20170294621_A1 and Hirota USPA_20170053953_A1, as applied to Claim 7, and further in view of Katayama USPA_20150183932_A1.
11.	Regarding Claim 8, Yamazaki in view of Higano and Hirota does not suggest the claimed method.
12.	Katayama discloses making a display device (Title). Katayama further discloses that with regards to the method, the thickness of the layers can be adjusted using a slit-shaped nozzle and this results in film thickness accuracy and productivity (paragraph 0054).
Yamazaki in view of Higano and Hirota, by adjusting the thickness using a slit-shaped nozzle coater, of Katayama. One of ordinary skill in the art would have been motivated in doing so in order to obtain thickness accuracy.
Claims 2-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki USPA_20170023979_A1 in view of Higano USPA_20170294621_A1 and Morita USPA_20150279915_A1.
14.	Regarding Claims 2, 4, and 7, Yamazaki discloses a display (Abstract) comprising a transmission-type display region (corresponds to claimed transmissive display section) and a non-transmission-type display region (corresponds to claimed non-transmissive display section) over a substrate wherein said transmission-type display region (corresponds to claimed transmissive display section) overlaps with a transparent portion (Abstract). As can be gleaned from figure 2C, there is a portion where the substrate is bent (corresponds to claimed bending portion) and an area that connects the aforementioned regions (corresponding to claimed connecting section) such that they do not overlap one another. Also, Yamazaki discloses a method for forming the aforedescribed product (paragraph 0083).
15.	Yamazaki does not disclose using polyimide as its substrate. Also, Yamazaki does not disclose the claimed convex-concave locking section that anchors the claimed resin films.
16.	  Higano discloses a display device (Title) that discloses using a flexible substrate that can be bent (see Figures) and is made of polyimide (Claim 14). Higano further 
17.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the substrate material, of Yamazaki, by using the polyimide, of Higano. One of ordinary skill in the art would have been motivated in doing so in order to obtain higher reliability by preventing cracking.
18.	As mentioned above, Yamazaki discloses that its transmission-type display region (corresponds to claimed transmissive display section) contains a transparent section, it would therefore necessitate that the polyimide portion of the substrate (corresponds to claimed first polyimide substrate) that corresponds to the transmission-type display region (corresponds to claimed transmissive display section) has a higher transparency than the polyimide part (corresponds to claimed second polyimide substrate) of said non-transmission-type display region (corresponds to claimed non-transmissive display section).
19.	Morita discloses a display device (Title) that uses a variety of layers made of polyimide (paragraphs 0038 and 0042). Morita further discloses that using a concaveconvex shape of said layers can increase the surface area of adjacent interlayers in each stack thereby controlling peeling (paragraphs 0008, 0042, and Figures).
20.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stacking of the PI layers, of Yamazaki in view of Higano, by using the concaveconvex stacking arrangement, of Morita. One of ordinary skill in the art would have been motivated in doing so in order to obtain better adhesion between its layers to prevent peeling.
21.	Regarding Claim 3, although Yamazaki in view of Higano and Morita does not suggest the claimed thickness variation, it does however disclose that the thickness can be varied based on the end-user purpose (Higano: paragraph 0028). Thus, it would be expected for one of ordinary skill in the art to know how to vary the thickness based on the specifications. Applicants have not indicated how this limitation results in unexpected and surprising properties.
22.	Regarding Claim 5, Yamazaki in view of Higano and Morita suggests using an inorganic insulating film (Higano: paragraph 0044). The limitation regarding it being removed is not germane to the final display device product being claimed in the independent claim 1 from which claim 5 depends. “Where the products produced by the reference process are neither transitory nor ephemeral but are by nature tangible and permanent pending the subsequent treatment to which they are subjected, Held that such products, though intermediate, in the reference, are anticipatory of the product defined by the claims on appeal.”  Ex parte Brinton, 82 USPQ 112. 
23.	Regarding Claim 9, Yamazaki in view of Higano and Morita suggests using laser fabrication methods (Higano: paragraphs 0055, 0056).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki USPA_20170023979_A1 in view of Higano USPA_20170294621_A1 and Morita USPA_20150279915_A1, as applied to Claim 7, and further in view of Katayama USPA_20150183932_A1.
24.	Regarding Claim 8, Yamazaki in view of Higano and Morita does not suggest the claimed method.
25.	Katayama discloses making a display device (Title). Katayama further discloses that with regards to the method, the thickness of the layers can be adjusted using a slit-shaped nozzle and this results in film thickness accuracy and productivity (paragraph 0054).
26.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for forming the resin layer, of Yamazaki in view of Higano and Morita, by adjusting the thickness using a slit-shaped nozzle coater, of Katayama. One of ordinary skill in the art would have been motivated in doing so in order to obtain thickness accuracy.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 12, 2022